—Order, Supreme Court, New York County (David Saxe, J.), entered January 13, 1998, which denied petitioner landlord’s application to annul respondent Division of Housing and Community Renewal’s determination of a rent overcharge, unanimously affirmed, without costs.
Where, as here, the tenant’s overcharge complaint was filed prior to April 1, 1984, section 33 of the Rent Regulation Reform Act of 1997 (L 1997, ch 116), amending Rent Stabilization Law (Administrative Code of City of NY) § 26-516 (a), is inapplicable, and respondent’s review of the rental history is not limited to the four-year period preceding the tenant’s filing of the overcharge complaint (Matter of Greenberg Real Estate v Division of Hous. & Community Renewal, 258 AD2d 313). We have considered petitioner’s other arguments, including that the apartment first became rent stabilized after the period for which it was unable to provide a rental history, and that the omitted portion of the rental history is de minimis, and find them to be without merit. Concur — Nardelli, J. P., Tom, Lerner and Mazzarelli, JJ.